        Case 5:19-cv-00718-PRW Document 68 Filed 09/09/20 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

(1)    TAMMY COVINGTON, and                  )
(2)    JEFFREY COVINGTON                     )
                                             )
        PLAINTIFFS,                          )   Case No. CIV-19-718-PRW
                                             )
vs.                                          )
                                             )
(1)  CSAA FIRE AND CASUALTY                  )
INSURANCE, d/b/a AAA FIRE AND                )
CASUALTY INSURANCE COMPANY,                  )
INC.                                         )
                                             )
       DEFENDANT.                            )


                    PLAINTIFFS’ RESPONSE TO
        DEFENDANT’S MOTION FOR LEAVE TO FILE SUPPLEMENT
               TO MOTION FOR SUMMARY JUDGMENT

      COMES NOW the Plaintiffs, Tammy Covington and Jeffrey Covington, and

for their response to Defendant’s Motion For Leave To File Supplement To Motion

For Summary Judgment, filed on September 2, 2020 [Dkt. No. 63], state:

      Plaintiffs object to Defendant’s Motion to file a supplement to its Motion for

Summary Judgment (Doc. 15). Defendant did not comply with LCvR15.1, in that it

did not attach the proposed pleading as an exhibit to the motion. Because of this,

Plaintiffs do not know exactly what evidence or testimony Defendant refers to.

Regardless, Alana Hare is a supervisor at CSAA, and will be the corporate

representative for Defendant at the trial. Any information she provided to Plaintiffs

at her deposition was always available to Defendant prior to her deposition.

Therefore, there is nothing “new” which would justify a supplement to the Motion
                                                                                    1
        Case 5:19-cv-00718-PRW Document 68 Filed 09/09/20 Page 2 of 3




for Summary Judgment (Doc. 15), which was filed on March 2, 2020, over 6

months ago. Therefore, there is no viable basis for Defendant’s request.

       WHEREFORE, Plaintiffs respectfully request the Court deny Defendant’s

Motion For Leave To File Supplement To Motion For Summary Judgment [Dkt. No.

63].

Respectfully submitted,


s/_Douglas J. Shelton___________
Douglas J. Shelton, OBA #8159
dshelton@sheltonlawok.com
SHELTON WALKLEY MACKEY
7701 S. Western Ave., Suite 201
Oklahoma City, OK 73139
(405) 605-8800 - office
(405) 601-0677 - Facsimile
ATTORNEYS FOR PLAINTIFFS,
TAMMY COVINGTON AND JEFFREY COVINGTON




                          CERTIFICATE OF SERVICE

      I hereby certify that on September 9, 2020, I electronically transmitted the
attached document to the Clerk of Court using the ECF System for filing. Based
on the records currently on file, the Clerk of Court will transmit a Notice of
Electronic Filing to the following ECF registrants:

Gerard F. Pignato, OBA #11473
Matthew C. Kane, OBA #19502
Joshua K. Hefner, OBA #30870
RYAN WHALEY COLDIRON JANTZEN
PETERS & WEBBER PLLC
400 North Walnut Ave.
Oklahoma City, OK 73104
jerry@ryanwhaley.com
mkane@ryanwhaley.com

                                                                                 2
       Case 5:19-cv-00718-PRW Document 68 Filed 09/09/20 Page 3 of 3




jhefner@ryanwhaley.com
ATTORNEYS FOR DEFENDANT


/s/ Douglas J. Shelton__________
Douglas J. Shelton




                                                                       3
